           Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 1 of 7



 1   Dominique Barrett (Bar No. 015856)
     Alyssa R. Illsley (Bar No. 032956)
 2   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     2390 East Camelback Road, Suite 440
 3   Phoenix, Arizona 85016
     Telephone: (602) 954-5605
 4   Facsimile: (602) 954-5606
     dominique.barrett@qpwblaw.com
 5   Attorneys for Defendant Terry Graham
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9   Renee Steinaker and David Steinaker, a           CASE NO.
     married couple;
10
11
                         Plaintiffs,
12                                                   DEFENDANT TERRY GRAHAM’S
     v.                                              NOTICE OF REMOVAL OF CIVIL
13                                                   ACTION UNDER 28 U.S.C. §§ 1332,
                                                     1441 (DIVERSITY)
14   Southwest Airlines, Co., a Texas
     Corporation; Terry Graham; Ryan Russell;        (Maricopa County Superior Court Case
15                                                   No. CV2018-013417)
     Defendants Xyz, Corporations I-X; Black
16   and White Partnerships I-X and Does I-X
     under Fictitious Names,
17
18                       Defendants.

19   TO:    CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
            DISTRICT OF ARIZONA
20
21         PLEASE TAKE NOTICE that Defendant Terry Graham removes the above-entitled

22   action from the Superior Court of the State of Arizona, County of Maricopa, to the United

23   States District Court for the District of Arizona. Defendant Graham makes the removal

24   because this Court has original jurisdiction under 28 U.S.C. § 1332 and the action is

25   removable under 28 U.S.C. §§ 1441(b), 1446, and Local Rule of Civil Procedure 3.6.

26   Defendants Ryan Russell and Southwest Airlines Co. consent to the removal of this action.

27         In support of this Notice of Removal, Defendant Graham states the following:

28

                       Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.
              Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 2 of 7



 1             1.     On October 25, 2018, Plaintiffs Renee Steinaker and David Steinaker
 2   (“Plaintiffs”) filed a Complaint in the Maricopa County Superior Court, entitled Renee
 3   Steinaker and David Steinaker v. Southwest Airlines Co., Terry Graham; Ryan Russell,
 4   Case No. CV2018-013417 (the “State Court Action”). On June 11, 2019, Plaintiffs filed an
 5   Amended Civil Complaint (the “Amended Complaint”). The Amended Complaint alleges
 6   two causes of action arising under Arizona state law: (1) intentional or reckless infliction
 7   of emotional distress, and (2) negligence.
 8             2.     On July 30, 2019, Defendant Graham executed an Acceptance and Waiver
 9       of Service, accepting service of the Summons and Amended Complaint.
10             3.     Accordingly, Defendant Graham has filed this Notice of Removal within 30
11       days after service of the initial pleading setting forth a removable claim and it is timely
12       filed under 28 U.S.C. § 1446(b). Specifically, each defendant shall have 30 days after
13       receipt by or service on that defendant of the initial pleading or summons. 28 U.S.C. §
14       1446(b)(2)(B).
15             4.     In addition, each of the earlier-served defendants, Defendants Ryan Russell
16       and Southwest Airlines, consent to the removal of this action to federal court. 28 U.S.C. §
17       1446(b)(2)(C).1
18             5.     A true and correct copy of all process, pleadings, and orders in the State
19       Court Action are being filed with this Notice as required by 28 U.S.C. § 1446(a) and are
20       attached as Exhibit 1.
21             6.     This Court has original jurisdiction over the action under 28 U.S.C. § 1332
22   and removal jurisdiction under 28 U.S.C. § 1441(b) because it is a civil action between
23   citizens of different states. All Defendants are now, and were at the time this action
24   commenced, diverse in citizenship from Plaintiffs.
25
26
     1
       On June 11, 2019, Plaintiffs served Defendant Southwest Airlines’ statutory agent with
27   the Summons and Amended Complaint. On July 11, 2019, Defendant Southwest Airlines
     filed its Answer to Plaintiffs’ Amended Complaint. On June 25, 2019, Plaintiffs served
28   Defendant Ryan Russell with the Summons and Amended Complaint.

                          Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.         2
             Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 3 of 7



 1           Specifically, Plaintiffs are presently domiciled in Maricopa County, Arizona and
 2   were domiciled there at the time this action commenced. See Amended Complaint, ¶1.
 3   Plaintiffs were at that time, and are now, citizens of the State of Arizona. Id. None of the
 4   Defendants are, nor were at the time the suit commenced, citizens of the State of Arizona.
 5   Defendants Graham, Russell, and Southwest Airlines are presently citizens of the State of
 6   Texas and were citizens of the State of Texas at the time this action commenced.
 7   Specifically, Defendants Graham and Russell are presently domiciled in Denton County,
 8   Texas and were domiciled there at the time this action commenced.               See Amended
 9   Complaint, ¶¶ 3, 5. Defendant Southwest Airlines is a corporation that is incorporated
10   under the laws of the State of Texas and whose principal place of business is in the State of
11   Texas. Therefore, Plaintiffs are diverse in citizenship from Defendants. See Amended
12   Complaint, ¶ 2.
13            7.    The Supreme Court has concluded that “a defendant’s notice of removal
14   need include only a plausible allegation that the amount in controversy exceeds the
15   jurisdictional threshold.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547,
16   551 (2014); “Evidence establishing the amount is required by § 1446(c)(2)(B) only when
17   the plaintiff contests, or the court questions, the defendant’s allegation.” Id.; see also
18   Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997); Sanchez v.
19   Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). “In measuring the amount in
20   controversy, a court must assume that the allegations in the complaint are true and assume
21   that a jury will return a verdict for the plaintiff on all claims made in the complaint.
22   Forever Living Products v. Geyman, 471 F.Supp.2d 980 (D. Ariz. 2006).
23            8.    First, Plaintiffs have certified that the largest award sought by them –
24   excluding interest, attorneys’ fees and costs – exceeds the $50,000 threshold for
25   mandatory arbitration in Maricopa County. See Amended Certificate of Compulsory
26   Arbitration, Exhibit 2.       Thus, Plaintiffs seek at least $50,000 in damages, before
27   considering attorneys’ fees. Id.; See Superior Court Local Rules – Maricopa County, Rule
28   3.10.

                       Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.         3
              Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 4 of 7



 1             9.     Second, Plaintiffs seek the following categories of damages in their
 2       Amended Complaint: actual, consequential and incidental damages; pain and suffering
 3       damages; special damages including punitive damages; attorneys’ fees and costs; post-
 4       judgment and pre-judgment interest; and such other and further relief as the Court deems
 5       just and proper.   See Amended Complaint, ¶¶ A-F of prayer for relief. See Chabner v.
 6       United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000) (considering
 7       punitive damages in determination of amount in controversy).
 8             10.    Indeed, Plaintiff Renee Steinaker alleges she “became physically ill . . .
 9       sought counseling and continues to have physical, emotional and mental injuries as a
10       result of the incident.” Id. At ¶ 35. Plaintiff Renee Steinaker alleges she was “stalked
11       and monitored . . . in a threatening and bizarre manner.” Id. at ¶ 39.2 She alleges that
12       “Defendants inflicted severe emotional distress by extreme and outrageous conduct
13       committed with the intent to cause emotional distress” and that she “has been damaged.”
14       Id. at ¶ 56. Based on the allegations in Plaintiffs’ Complaint, the amount in controversy
15       exceeds $75,000. See, e.g., Forever Living Products v. Geyman, 471 F.Supp.2d 980 (D.
16       Ariz. 2006) (finding $75,000 amount in controversy requirement met based on allegations
17       of “public contempt, ridicule, degradation, severe outrages….”); Does et al. v. Osterblad
18       et al., 2016 WL 10011738 (D. Ariz. 2016) (jury verdict of $325,000 for intentional
19       infliction of emotional distress and false light invasion of privacy). Accordingly, the
20       amount in controversy in this case meets the jurisdictional requirement.
21             11.    Under 28 U.S.C. § 1441(b), venue of the removed action is proper in this
22   Court as the district and division embracing the place where the State Action is pending.
23
24   2
       In Exxon Mobil Corp. v. Allapattah Svcs, Inc., 545 U.S. 546, 549 (2005), the Supreme
     Court held that "where the other elements of jurisdiction are present, and at least one
25   named plaintiff in the action satisfies the amount-in-controversy requirement, [28 U.S.C.] §
     1367 does authorize supplemental jurisdiction over the claims of the other plaintiffs in the
26   same Article III case or controversy, even if those claims are for less than the jurisdictional
     amount specified in the statute setting forth the requirements for diversity jurisdiction."
27   Thus, this Court can exercise jurisdiction over the other plaintiffs’ claims where at least
     one plaintiff has claims that exceed $75,000. See, e.g, McMillian v. Sheraton Chicago
28   Hotel & Towers, 567 F.3d 839, 844 (7th Cir. 2009).

                        Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.          4
           Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 5 of 7



 1   12.   Defendant has complied with the notice required under 28 U.S.C. § 1446(d), having
 2         served Plaintiffs with a copy of the Notice to Adverse Parties of Removal of Civil
 3         Action to Federal Court (a copy of which is attached as Exhibit 3), and filed the
 4
           Notice to State Court of Removal of Civil Action in the Superior Court of Maricopa,
 5
           County, Arizona, (a copy of which is attached as Exhibit 4).
 6
 7         RESPECTFULLY SUBMITTED this 23rd day of August, 2019.
 8
                                            QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 9
10
                                            By: s/ Dominique Barrett
11                                              Dominique Barrett
                                                Alyssa R. Illsley
12                                              Attorneys for Defendant Terry Graham
13
     Consent of Defendant Southwest Airlines Co.:
14
15   s/ R. Shawn Oller
     R. Shawn Oller
16   Peter C. Prynkiewicz
     LITTLER MENDELSON, P.C.
17   Attorneys for Defendant
     Southwest Airlines Co.
18
19   Consent of Defendant Ryan Russell:
20   s/ Dominique Barrett
     Dominique Barrett
21   Alyssa R. Illsley
     QUINTAIROS PRIETO WOOD
22   & BOYER, P.A.
     Attorneys for Defendant Ryan Russell
23
24
25
26
27
28

                    Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.         5
           Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 6 of 7



 1                       VERIFICATION OF DOMINIQUE BARRETT
 2
 3         I, Dominique Barrett, verify as follows:
 4         1.     I am an active member in good standing of the State Bar of Arizona and a
 5   partner with the law firm of Quintairos, Prieto, Wood & Boyer, P.A., counsel of record for
 6   Terry Graham. I have firsthand knowledge of the matters set forth herein. I submit this
 7   verification pursuant to Local Rule Civ. 3.6 and pursuant to Federal Rule of Civil
 8   Procedure 11.
 9         2.     A true and correct copy of all process, pleadings, and orders in the State
10   Court Action are being filed with this Notice as required by 28 U.S.C. § 1446(a) and are
11   attached as Exhibit 1.
12         I verify under oath that the foregoing is true and correct.
13         Executed this 23rd day of August, 2019.
14
                                             QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
15
16
17                                           By
                                                  Dominique Barrett
18                                                Alyssa R. Illsley
                                                  Attorneys for Defendant Terry Graham
19
20
21
22
23
24
25
26
27
28

                     Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.         6
           Case 2:19-cv-05022-SPL Document 1 Filed 08/23/19 Page 7 of 7



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 23rd day of August, 2019, I electronically transmitted the
 3   foregoing with the Clerk of the Court using the CM/ECF system for filing, and copies were
 4   mailed to all counsel of record at the following addresses:
 5
     Larry Cohen
 6
     Jeff Bouma
 7   CRONUS LAW, PLLC
     2601 E. Thomas Rd., Suite 235
 8   Phoenix, AZ 85016
 9   jeff@cronuslaw.com

10
     By: s/ Nelly Preca
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     Q U I N T A I R O S, P R I E T O, W O O D & B O Y E R, P.A.             7
